PER CURIAM
Plaintiffs appeal a judgment dismissing their petition for a writ of mandamus. They seek to compel defendant to issue to them multiple weapons licenses,1 pursuant to ORS 166.290(1):
“The sheriff of a county, upon proof before the sheriff, that the person applying therefore is of good moral character, and that good cause exists for the issuance therefore, may issue to such person a license to carry concealed a pistol, revolver or other firearm for a period of one year from the date of the license * * *.”2
Plaintiffs argue that, under that statute, defendant has the authority to issue multiple weapons licenses.
Plaintiffs confuse defendant’s authority to issue such licenses with his duty to do so.
“ ‘A relator is not entitled to mandamus unless he has a clear legal right to the performance of a particular duty sought to be enforced and unless the defendant has a clear legal duty to do the thing he is called upon to do.’ ” Brown v. Dearborn, 52 Or App 237, 243, 628 P2d 405, rev den 291 Or 368 (1981), quoting Lafferty v. Newby, 200 Or 685, 702, 268 P2d 589 (1954) (Rossman, J., specially concurring).
Even if ORS 166.290(1) grants a sheriff the authority to issue multiple weapons licenses,3 it cannot be construed to set forth a clear legal duty that requires the sheriff to grant them. The trial court did not err.
Affirmed.

 “Multiple weapons licenses” refers to either a single license issued to an individual to carry concealed a number of weapons or a number of licenses, each for a single weapon, issued to an individual to allow those weapons to be carried concealed.


 Defendant does not dispute that plaintiffs are of good moral character and that good cause exists for the issuance to each of them of a single license to carry concealed a single, specified weapon. Defendant issued such licenses to plaintiffs in early 1985.


 Because of our holding, we need not decide whether ORS 166.290(1) authorizes a sheriff to issue multiple weapons licenses.